Exhibit 10.6F

BIGBAND NETWORKS, INC.

2007 EQUITY INCENTIVE PLAN

ISRAELI SUB-PLAN

NOTICE OF GRANT OF STOCK OPTION

Unless otherwise defined herein, the terms defined in the 2007 Equity Incentive
Plan (the “Plan”) and the Israeli Sub-Plan thereto (the “Sub-Plan”) will have
the same defined meanings in this Notice of Grant of Stock Option (the “Notice
of Grant”) and Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A (together, the “Agreement”).

Participant:

   

Address:

       

Participant has been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Agreement, as follows:

Grant Number

   

Date of Grant

   

Vesting Commencement Date

   

Number of Shares Granted

   

Exercise Price per Share

  $

Total Exercise Price

  $

Designation of Option

   

Term/Expiration Date

   

Vesting Schedule:

   

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

[VESTING SCHEDULE]



--------------------------------------------------------------------------------

Termination Period:

This Option will be exercisable for [three (3) months] after Participant ceases
to be a Service Provider, unless such termination is due to Participant’s death
or Disability, in which case this Option will be exercisable for [twelve
(12) months] after Participant ceases to be a Service Provider. Notwithstanding
the foregoing, in no event may this Option be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in Section 13(c) of the Plan.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated below.

 

PARTICIPANT     BIGBAND NETWORKS, INC.             Signature     By            
Print Name     Title Address:                          

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to all of the terms
and conditions in this Agreement, the Plan and the Sub-Plan, which are
incorporated herein by reference. Subject to Section 18(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan will
prevail.

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan and the
Sub-Plan. If so accelerated, such Option will be considered as having vested as
of the date specified by the Administrator.

4. Exercise of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan, the Sub-Plan and the terms of this Agreement.

This Option is exercisable by delivery of an exercise notice, in the form
attached as Exhibit B (the “Exercise Notice”) or in a manner and pursuant to
such procedures as the Administrator may determine, which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash;

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

 

-3-



--------------------------------------------------------------------------------

(d) surrender of other Shares, provided Shares acquired directly or indirectly
from the Company, (A) have been owned by the Participant and not subject to a
substantial risk of forfeiture for more than six (6) months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate Exercise Price of the Exercised Shares.

6. Tax Obligations.

(a) Israeli Taxes. If designated in the Notice of Grant as Section 102(b)(2)
Options, the Options are intended to qualify as options for the capital track
special tax treatment within the meaning of Section 102 of the Israeli Tax
Ordinance (New Version), 5721-1961, as amended (the “Ordinance”), and the Income
Tax Rules (Tax Benefits in Share Issuances to Employees) 5763-2003 (the
“Rules”).

(b) Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it shall have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.

7. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

8. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING

 

-4-



--------------------------------------------------------------------------------

PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at BigBand Networks, Inc.,
[ADDRESS], or at such other address as the Company may hereafter designate in
writing.

10. Grant is Not Transferable. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan and the Sub-Plan. In the event of a conflict between one or more provisions
of this Agreement and one or more provisions of the Plan or the Sub-Plan, the
provisions of the Plan and the Sub-Plan will govern. Capitalized terms used and
not defined in this Agreement will have the meaning set forth in the Plan or the
Sub-Plan.

14. Administrator Authority. The Administrator will have the power to interpret
the Plan, the Sub-Plan and this Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan and the Sub-Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Shares subject to
the Option have vested). All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons. No member of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, the Sub-Plan or this
Agreement.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or the Sub-Plan
or future Options that may be awarded under the Plan or the Sub-Plan by
electronic means or request Participant’s consent to

 

-5-



--------------------------------------------------------------------------------

participate in the Plan and the Sub-Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan and the Sub-Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

18. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement, the Plan or the Sub-Plan can be made only in an
express written contract executed by a duly authorized officer of the Company.

19. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan and the Sub-Plan, and has received, read and understood descriptions of the
Plan and the Sub-Plan. Participant understands that the Plan and the Sub-Plan
are discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

20. Governing Law. This Agreement will be governed by the laws of the State of
Israel, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Israel, and agree that such litigation will be conducted in the courts
of the State of Israel, and no other courts, where this Option is made and/or to
be performed.

 

-6-



--------------------------------------------------------------------------------

EXHIBIT B

BIGBAND NETWORKS, INC.

2007 EQUITY INCENTIVE PLAN

ISRAELI SUB-PLAN

EXERCISE NOTICE

BigBand Networks, Inc.

[ADDRESS]

Attention:                             

1. Exercise of Option. Effective as of today,                 ,             ,
the undersigned (“Purchaser”) hereby elects to purchase                     
shares (the “Shares”) of the Common Stock of BigBand Networks, Inc. (the
“Company”) under and pursuant to the 2007 Equity Incentive Plan (the “Plan”),
the Israeli Sub-Plan thereto (the Sub-Plan) and the Stock Option Agreement dated
                 (the “Agreement”). The purchase price for the Shares will be
$            , as required by the Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan, the Sub-Plan and the Agreement and
agrees to abide by and be bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Participant as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

 

-7-



--------------------------------------------------------------------------------

6. Entire Agreement; Governing Law. The Plan, the Sub-Plan and Agreement are
incorporated herein by reference. This Exercise Notice, the Plan, the Sub-Plan
and the Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of Israel.

 

Submitted by:

    Accepted by: PARTICIPANT     BIGBAND NETWORKS, INC.             Signature  
  By             Print Name     Title Address:                                  
       Date Received

 

-8-